

116 HR 5171 IH: Reauthorization of the National Advisory Committee on Institutional Quality and Integrity Act
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5171IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Dean introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo permanently authorize the National Advisory Committee on Institutional Quality and Integrity.
	
 1.Short titleThis Act may be cited as the Reauthorization of the National Advisory Committee on Institutional Quality and Integrity Act. 2.National Advisory Committee on Institutional Quality and IntegritySection 114 of the Higher Education Act of 1965 (20 U.S.C. 1011c) is amended by striking subsection (f).
		